DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Method of Manufacturing Armature Coil--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “the,” should be avoided.
The abstract of the disclosure is objected to because the content does not appear to be directed to the claimed invention (e.g. any process steps of Claim 1) and the use of an implied phrase (e.g. “the present invention”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase “the respective dies” (line 7) raises a great deal of confusion as to which four previously recited dies (e.g. lower, end, back portion, upper) are being referred to.  Furthermore, the following phrases each lack positive antecedent basis:  “the shape” (line 8), “the width” (line 8), “the direction” (line 9), and “the upper surfaces” (lines 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0200190 to Matsuoka et al (hereinafter “Matsuoka”) in view of U.S. Publication 2013/0037321 to Murata et al (hereinafter “Murata”).
NOTE:  Structural elements emphasized (in italics) are illustrated in Matsuoka’s Figures 4a and 4b, annotated below.
Matsuoka discloses a method of manufacturing an armature coil (e.g. 3, Fig. 1, ¶ [0029]), comprising:
having a lower die which is provided with an end die at a left end portion and a back portion die at a right end portion and an upper die which is provided with an inclined portion on the lower die side and is to be pressed, forming such that a space formed by the upper and lower dies is substantially the same as a shape of a slot and a width of the space gets gradually narrower toward a [vertical downward] direction of the end die when the upper die is moved to come in contact with the upper surfaces of the end die and the back portion die of the lower die, and arranging a plurality of coil conductors (W) of the armature coil between the end die and the back portion die on the lower die (e.g. Fig. 4a);

    PNG
    media_image1.png
    494
    560
    media_image1.png
    Greyscale

pressing the plurality of the coil conductors arranged between the end die and the back portion die on the lower die by the upper die (e.g. Fig. 4b, ¶ [0034]);
forming more flattened toward the coil conductor near the end die by being pressed to a position coming in contact with the upper surfaces of the end die and the back portion die of the lower die by the upper die, forming an aspect ratio (see x1 and x2 in annotated Figure) smaller toward the coil conductor near the back portion die, and forming such that one coil conductor is formed in a convex shape and another coil conductor is formed in a concave shape along the convex shape at between the coil conductors; and 

    PNG
    media_image2.png
    393
    550
    media_image2.png
    Greyscale

removing the coil conductors formed in the convex shape and the concave shape from the lower die (e.g. to insert into core, Fig. 8, ¶ [0042]).
Matsuoka does not mention that any of the dies are metal, such that they would each be “metal” dies.
Murata discloses that dies are known to be metal when used to flatten conductors (e.g. 91) in general (e.g. Figs. 5 to 6, see ¶ [0131]).  Murata discloses a lower metal die (e.g. 21a) with an end metal portion at a left end portion and a back portion metal die at a right portion (Fig. 5) and an upper metal die (e.g. 22a) with an inclined portion on the lower metal die and is to be pressed (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any of the dies (e.g. lower, end, back portion, upper) of Matsuoka by forming each with a material of metal, as taught by Murata, to provide rigid dies that at least perform the same function of compressing a plurality of conductors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent Publication, JP 2010-263771, is relevant to manufacturing an armature coil with lower and upper dies (e.g. 20, 15, in Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896